            


Exhibit 10.1


EIGHTH AMENDMENT TO THE
OMNIBUS AGREEMENT


This Eighth Amendment (this “Eighth Amendment”) to the Omnibus Agreement (as
amended, the “Omnibus Agreement”) by and among Phillips 66 Company (“Company”),
on behalf of itself and the other Phillips 66 Entities (as defined in the
Omnibus Agreement), Phillips 66 Pipeline LLC (“Pipeline”), Phillips 66 Partners
LP (the “Partnership”), Phillips 66 Partners Holdings LLC (“Holdings”), Phillips
66 Carrier LLC (“Carrier”) and Philips 66 Partners GP LLC (the “General
Partner”) is dated as of the 1st day of March, 2020.


WHEREAS, the Parties entered into the First Amendment, Second Amendment, Third
Amendment, Fourth Amendment, Fifth Amendment, Sixth Amendment, and Seventh
Amendment to the Omnibus Agreement effective as of March 1, 2014, December 1,
2014, March 2, 2015, March 1, 2016, October 14, 2016, November 17, 2016, and
October 1, 2017 respectively; and


WHEREAS, the Parties seek to amend the Omnibus Agreement to include certain
additional assets owned by the Partnership.


NOW THEREFORE, for and in consideration of the forgoing, the mutual covenants,
terms and conditions of the Agreement, as amended by this Eighth Amendment, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:


1.
Unless otherwise noted, the capitalized terms used herein shall have the
definitions set forth in the Omnibus Agreement.



2.
Section 4.01(a) of the Omnibus Agreement is hereby amended and restated in its
entirety as follows:



“(a)    Company agrees to provide, and agrees to cause its Affiliates to
provide, on behalf of the General Partner and for the Partnership Group’s
benefit, the Services (such Services to be provided, to the extent applicable,
in connection with the Assets and any other assets acquired or developed by the
Partnership Group from time to time). As consideration for the Services, the
Partnership will pay Company an operational and administrative support fee of
$7,718,668.00 per Month (as adjusted pursuant to Section 4.01(b) and (c), the
“Operational and Administrative Support Fee”), payable without discount no later
than the 21st Day of the Month in which Services are rendered, provided that if
such Day is not a Business Day, then the Partnership shall pay such amount
without interest on the next Business Day. If the Effective Date is any day
other than the first day of a Month, or if this Agreement is terminated on any
day other than the last day of a Month, then the Operational and Administrative
Support Fee for the relevant Month shall be prorated based on the ratio of the
number of days in the relevant partial Month to the number of days in the
relevant full Month.”


3.
This Eighth Amendment shall be effective as of the date hereof.    



4.
Except as expressly set forth herein, all other terms and conditions of the
Omnibus Agreement shall remain in full force and effect.

[Signature Pages Follow]











 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the duly authorized representatives of the Parties have
executed this Eighth Amendment as of the date first above written.






PHILLIPS 66 COMPANY
By:
/s/ Tim Roberts
Name:
Tim Roberts
Title:
EVP, Midstream











2



--------------------------------------------------------------------------------













PHILLIPS 66 PIPELINE LLC
By:
/s/ Todd Denton
Name:
Todd Denton
Title:
President
 
 
 
 
PHILLIPS 66 CARRIER LLC
By:
/s/ Todd Denton
Name:
Todd Denton
Title:
President





3



--------------------------------------------------------------------------------













PHILLIPS 66 PARTNERS LP
By:
Phillips 66 Partners GP, LLC,
General Partner of Phillips 66 Partners LP
By:
/s/ Rosy Zuklic
Name:
Rosy Zuklic
Title:
Vice President and Chief Operating Officer
 
 
 
 
PHILLIPS 66 PARTNERS GP, LLC
By:
/s/ Rosy Zuklic
Name:
Rosy Zuklic
Title:
Vice President and Chief Operating Officer
 
 
 
 
PHILLIPS 66 PARTNERS HOLDINGS LLC
By:
/s/ Rosy Zuklic
Name:
Rosy Zuklic
Title:
Vice President





4

